Citation Nr: 0731771	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-25 817	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for residuals of a gunshot wound to the right upper extremity 
with repaired right brachial artery laceration and retained 
metallic foreign bodies, from August 25, 2004. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
and Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
August 2004.  Other periods of active duty have not been 
verified.  Her military records show that she was an officer 
in the United States Army and that she served a tour of duty 
in the Republic of Iraq.  Her military decorations include 
the Purple Heart Medal for wounds sustained in direct combat 
against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which 
granted the veteran service connection and a 10 percent 
evaluation for residuals of a gunshot wound to the right 
upper extremity with repaired right brachial artery 
laceration and retained metallic foreign bodies, effective 
August 25, 2004. 


FINDINGS OF FACT

In July 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In signed 
correspondence dated in July 2006, the appellant has 
expressly withdrawn her appeal of a July 2004 rating decision 
that granted her service connection and a 10 percent 
evaluation for residuals of a gunshot wound to the right 
upper extremity with repaired right brachial artery 
laceration and retained metallic foreign bodies from August 
25, 2004.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of the July 2004 rating decision with respect to 
the issue of entitlement to an initial evaluation greater 
than 10 percent for residuals of a gunshot wound to the right 
upper extremity with repaired right brachial artery 
laceration and retained metallic foreign bodies from August 
25, 2004 is dismissed.



		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


